TATE, Judge.
The issue of the present concursus proceeding is whether 1942 mineral royalty reservations affecting the subject tract (Lot “E”) are extinguished by the ten-year prescription for non-use. The issue is identical to that in a companion suit consolidated with the present for trial and appeal and decided by us this date. Whitehall Oil Company, Inc. v. Heard, 197 So.2d 672.
For the reasons stated in our opinion in the companion appeal: We affirm the judgment of the trial court holding to be lapsed and prescribed the non-participating mineral royalty interests formerly affecting Lot “E” (received by Vincent Boagni, Sr.) under the act of partition of November 23, 1942, recorded in Conveyance Book L-7, p. 371, Act No. 213418, records of St. Landry Parish; we 'further affirm the trial court’s judgment in favor of the heirs, legal and instituted, of the said Vincent Boagni, Sr., decreeing them to be the owners of the entire mineral estate of the above lands, but subject to any and all recorded leases and transfers of record made by any of the said heirs of Vincent Boagni, Sr.; and we tax the costs of this appeal to the defendants-appellees.
Affirmed.